DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending of which claims 1 and 18 are in independent form.
	Claims 1-20 are rejected under 35 U.S.C. 103.  

Response to Arguments
Applicant's arguments filed 1/22/2022 have been fully considered but they are not persuasive.

Regarding the 35 USC 101: 
Applicant’s arguments, see “Applicant Arguments/Remarks”, filed 1/24/2022, with respect to 35 USC 101 have been fully considered and are persuasive.  The 35 USC 101 of claims 18-20 has been withdrawn. 


Applicant’s Argument:
Applicant argues, on pages 5-6 of the "Remarks”, that “Gulati fails to teach or fairly suggest "processing a second input describing an individual element of the subject to produce a second series of vectors" as recited in independent claim 1 (emphasis added), and therefore, fails to cure the deficiencies of Inagaki. Gulati describes a searching process that includes first and second search constraints. However, Gulati fails to describe any relationship between the first and second search constraints, and escribing an individual element of the subject." As written, independent claim 1 recites "a first input describing a subject" and "a second input describing an individual element of the subject." The term "the subject" of the second input finds antecedent basis in "a subject" of the first input. The first and second input are related in that they both include the "individual element." Gulati fails to explicitly disclose or fairly suggest a process in which the first and second constraints are related to one another, and Gulati necessarily fails to teach or fairly suggest a process in which the first and second share an "indivudal element," as required by independent claim 1. As such, Gulati necessarily fails to cure the acknowledged deficiencies of Inagaki”. 

	Examiner's Response:
Examiner respectfully disagrees; the combination of Inagaki and Gulati clearly teaches, processing a second input describing an individual element of the subject to produce a second series of vectors (Inagaki: calculating, as a second vector, respective second scores at which or respective probabilities that the search keyword or a relevant keyword associated with the search keyword belongs to the clusters or the classes; calculating an inner product of each of the first vectors and the second vector, the calculated inner product being a third score of the corresponding piece of document data regarding the search keyword; and acquiring a correlation value from document data containing each keyword in a classification keyword set and document data with the third score that is equal to or more than a predetermined threshold or is included in a predetermined high-ranking proportion [abstract]. Also see ¶ [0007], [0008], [0012], [0013], [0066], [0068], [0092], [0215]. Examiner hereby specifies that, due to lack of description for “individual element”, individual elements can be interpreted as keywords and scoring/weighing associated with the keywords. Examiner further indicates that weights for search constrained in Gulati ¶ [0027] can also be interpreted as individual elements).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over INAGAKI; Takeshi et al. (US 20120330977 A1) [Inagaki] in view of Gulati; Samarth et al. (US 20190163766 A1) [Gulati].

	Regarding claim 1, Inagaki discloses, a method comprising: processing a first input describing a subject in natural language (¶ [0005], keyword search using natural language) to produce a first series of vectors (¶ [0006]-[0007], first and second vector associated with the keywords); 
comparing the first series of vectors to index vectors in an index derived from a database of documents (¶ [0117], search is performed using index database); 
identifying documents that include similar vectors to the first series of vectors to produce a first set of documents (¶ [0118], index database satisfying the search query is synonymous to identifying the document); 
comparing the second series of vectors to the index vectors (¶ [0117], search is performed using index database); 
identifying documents that include similar vectors to the second series of vectors to produce a second set of documents (¶ [0118], index database satisfying the search query is synonymous to identifying the document).

Gulati discloses, processing a second input describing an individual element of the subject to produce a second series of vectors (A second search constraint and a weight value associated with the second search constraint are received. The search results are updated based on the second search constraint and the weight value [abstract]. Also see ¶ [0006]-[0008], [0102] and [0103]);
combining the first set of documents and the second set of documents to produce a relevant set of documents (The updated ranking for the search results is determined based on a combination of the first ranking, the second ranking, the weight value associated with the second search constraint, and the weight value associated with the first search constraint ¶ [0008]. Also see ¶ [0027], [0028] and [0108]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Gulati’s system would have allowed Inagaki to facilitate processing a second input describing an individual element of the subject to produce a second series of vectors; combining the first set of documents and the second set of documents to produce a relevant set of documents. The motivation to combine is apparent in the Inagaki’s reference, because there is a need for enhanced systems and methods for searching digital content.

Regarding claim 2, the combination of Inagaki and Gulati discloses, further comprising calculating a difference between the first set of vectors, the second set of vectors, or combinations thereof, and the index vectors to produce a score for each document of the first set of documents, each document of the second set of documents, or combinations thereof (Inagaki: In the embodiments of the present invention, a search method of a first aspect is performed by acquiring a correlation value 

Regarding claim 3, the combination of Inagaki and Gulati discloses, wherein processing comprises converting each word of each sentence of the first input, the second input, or combinations thereof to a vector to produce the first series of vectors, the second series of vectors, or combinations thereof (Inagaki: In this case, the score or probability may be appropriately converted to a value suitable for a second vector. For example, the score or probability may be converted so that the value of a second vector is a real number between 0 and 1 ¶ [0215]. Also see ¶ [0085] and [0207]).

Regarding claim 4, the combination of Inagaki and Gulati discloses, further comprising plotting the first series of vectors, the second series of vectors, or combinations thereof in vector space (Inagaki: The first aspect is a method in which the frequency of occurrence of each word is considered as an independent dimension, and clustering is performed by plotting pieces of document data in a vector space model. A vector space model is also called a word space ¶ [0139]. Step 3 The union of the respective word lists of pieces of document data is acquired using the aforementioned list. Each of the words in the list is a dimension of the vector model shown in FIG. 3A. For example, assuming that one hundred million words or phrases in total have been extracted, the vector space model is one-hundred-

Regarding claim 5, the combination of Inagaki and Gulati discloses, further comprising converting each word of each sentence of each document of the database of documents to a vector to produce the index vectors (Inagaki: In this case, the score or probability may be appropriately converted to a value suitable for a second vector. For example, the score or probability may be converted so that the value of a second vector is a real number between 0 and 1 ¶ [0215]. Also see ¶ [0085] and [0207]).

Regarding claim 6, the combination of Inagaki and Gulati discloses, further comprising plotting the index vectors in vector space (Inagaki: The first aspect is a method in which the frequency of occurrence of each word is considered as an independent dimension, and clustering is performed by plotting pieces of document data in a vector space model. A vector space model is also called a word space ¶ [0139]. Step 3 The union of the respective word lists of pieces of document data is acquired using the aforementioned list. Each of the words in the list is a dimension of the vector model shown in FIG. 3A. For example, assuming that one hundred million words or phrases in total have been extracted, the vector space model is one-hundred-million-dimensional. Each piece of document data is plotted in the vector space model as a point of the model ¶ [0144]. Also see ¶ [0152], [0158]. Also see vector space in ¶ [0035], [0070], [0139], [0140], [0144], [0152]).

Regarding claim 7, the combination of Inagaki and Gulati discloses, further comprising scoring the first set of documents and the first input to produce a series of first similarity scores, scoring the second set of documents and the second input to produce a series of second similarity scores, or combinations thereof (Inagaki: similarity score ¶ [0091] and [0092]).

Regarding claim 8, the combination of Inagaki and Gulati discloses, further comprising multiplying the series of first similarity scores by a first weighting factor to produce a series of first weighted similarity scores, multiplying the series of second similarity scores by a second weighting factor to produce a series of second weighted similarity scores, or combinations thereof (Inagaki: Considering a group (cluster) of points in a vector space model as a set of material points having weights, the barycenter of the material points exists. The barycenter is the barycenter of the cluster. Regarding the weights, the individual points may have the same weight, or a weight may be assigned to each point using tfidf. In the case of the same weight, a barycenter is defined as the average of respective coordinates of material points ¶ [0157]).

Regarding claim 9, the combination of Inagaki and Gulati discloses, wherein the first weighting factor and the second weighting factor are the same (Inagaki: Considering a group (cluster) of points in a vector space model as a set of material points having weights, the barycenter of the material points exists. The barycenter is the barycenter of the cluster. Regarding the weights, the individual points may have the same weight, or a weight may be assigned to each point using tfidf. In the case of the same weight, a barycenter is defined as the average of respective coordinates of material points ¶ [0157]).

Regarding claim 10, the combination of Inagaki and Gulati discloses, wherein the first weighting factor and the second weighting factor are different (Inagaki: Considering a group (cluster) of points in a vector space model as a set of material points having weights, the barycenter of the material points exists. The barycenter is the barycenter of the cluster. Regarding the weights, the individual points may 

Regarding claim 11, the combination of Inagaki and Gulati discloses, wherein combining the first set of documents and the second set of documents to produce a relevant set of documents comprises ordering the series of first weighted similarity scores and the series of second weighted similarity scores and identifying the documents associated with each of the series of first weighted similarity scores and the series of second weighted similarity scores (Inagaki: similarity score ¶ [0091] and [0092]. Considering a group (cluster) of points in a vector space model as a set of material points having weights, the barycenter of the material points exists. The barycenter is the barycenter of the cluster. Regarding the weights, the individual points may have the same weight, or a weight may be assigned to each point using tfidf. In the case of the same weight, a barycenter is defined as the average of respective coordinates of material points ¶ [0157]).

Regarding claim 12, the combination of Inagaki and Gulati discloses, wherein the first input is an abstract or other description of an object, article, apparatus, compound, method, or combinations thereof (Gulati: Search constraint types for embodiments directed towards digital images may include textual search constraints such as natural language keywords, strings of keywords, search phrases, and the like that refer to various aspects on the images, such as objects and/or scenes depicted in images ¶ [0034]).

Regarding claim 13, the combination of Inagaki and Gulati discloses, wherein the first input, the second input or combination thereof is a written language, a spoken language, or combinations thereof (Gulati: Search constraint types for embodiments directed towards digital images may include 

Regarding claim 14, the combination of Inagaki and Gulati discloses, wherein the second input comprises a detailed description of the individual element of the first input (Inagaki: The present invention provides a method for searching pieces of document data using a search keyword, the pieces of document data having a correlation with the search keyword or a relevant keyword associated with the search keyword and being a description of phenomena in a natural language ¶ [0005] and [0010]).

Regarding claim 15, the combination of Inagaki and Gulati discloses, wherein the database of documents comprises published articles, academic journals, patent publications, issued patents, and combinations thereof (Gulati: search any form of digital content, such as but not limited to digital audio (music and/or speech) content, video content, textual documents, multimedia content, and the like ¶ [0034], [0044], [0074]).

Regarding claim 16, the combination of Inagaki and Gulati discloses, wherein identifying documents that include similar vectors to the second series of vectors to produce the second set of documents is carried out before identifying documents that include similar vectors to the first series, and identifying documents that include similar vectors to the first series of vectors is carried out on the second set of documents (Inagaki: similarity score ¶ [0091] and [0092]. Considering a group (cluster) of points in a vector space model as a set of material points having weights, the barycenter of the material points exists. The barycenter is the barycenter of the cluster. Regarding the weights, the individual points may have the same weight, or a weight may be assigned to each point using tfidf. In 

Regarding claim 17, the combination of Inagaki and Gulati discloses, wherein identifying documents that include similar vectors to the second series of vectors is carried out on the first set of documents (Inagaki: The similarity between a pair of clusters may be acquired according to, for example, the furthest neighbor method shown in equation 9 described below. In the furthest neighbor method, for example, the minimum similarity, out of the similarities between a document vector x of document data belonging to a cluster G.sub.i and a document vector y of document data belonging to a cluster G.sub.j, is set as the similarity between the clusters G.sub.i and G.sub.j ¶ [0078]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





2/7/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154